Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 22, 2007 SEARS HOLDINGS CORPORATION (Exact name of registrant as specified in charter) Delaware 000-51217 20-1920798 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 3333 Beverly Road 60179 Hoffman Estates, Illinois (Zip code) (Address of principal executive offices) Registrants telephone number, including area code: (847) 286-2500 (Former name or former address, if changed since last report): Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Section 5 - Corporate Governance and Management. Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) Daniel F. Laughlin, Senior Vice President, Merchandising Officer, Sears Holdings Corporation (the Company), has advised the Company that he will retire from the Company, effective February 3, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SEARS HOLDINGS CORPORATION By: /s/ William K. Phelan William K. Phelan Vice President and Controller Date: January 22, 2007
